Citation Nr: 0016142	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  98-10 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wound of the left temporal area, currently evaluated at 10 
percent.

2.  Entitlement to an increased rating for shell fragment 
wound scar, left hip, currently evaluated at 20 percent.

3.  Entitlement to an increased rating for shell fragment 
wound of the mid-chest, currently evaluated at 10 percent.

4.  Entitlement to an increased rating for shell fragment 
wound scar, left tibia, currently evaluated at 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to May 1970.

By rating decision in July 1970, service connection was 
granted for shell fragment wound scar, left temporal area; 
shell fragment wound scar, left chest; shell fragment wound 
scar, right midchest; and shell fragment wound scar, left 
tibia.  On July 31, 1997, the veteran filed a claim for an 
increased rating for shell fragment wounds.  This appeal 
arises from the March 1998 rating decision from the Buffalo, 
New York Regional Office (RO) that continued the evaluations 
of the veteran's service connected residuals, shell fragment 
wound, left temporal area at 10 percent; shell fragment wound 
scar, left hip at 10 percent; shell fragment wound, right mid 
chest at 10 percent; and shell fragment wound scar, left 
tibia at 0 percent. 

In August 1998, a hearing at the RO before a local hearing 
officer was held.

By rating decision in June 1999, the RO increased the 
evaluation for the veteran's service connected shell fragment 
wound, left hip to 20 percent and increased the evaluation of 
the veteran's service connected shell fragment wound scar, 
left tibia, to 10 percent.  The veteran has continued his 
appeal of the increased ratings.  



REMAND

The veteran contends that the RO erred by failing to grant 
the benefits sought on appeal.  He has thus stated well-
grounded claims for increased ratings.  A claim for an 
increased evaluation is well grounded if the claimant asserts 
that a condition for which service connection has been 
granted has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).

Initially, it is noted that the veteran is claiming that he 
has headaches as a manifestation of the service connected 
shell fragment wound scar of the left temporal area; that he 
has a hip disability to include arthritis as well as muscle 
atrophy as a manifestation of the service connected shell 
fragment wound scar of the left hip; that he has a back 
disability to include back spasm as manifestations of the 
service connected shell fragment wound of the mid chest; and 
that he has a left knee disability and a left ankle 
disability as manifestations of the service connected shell 
fragment wound scar of the left tibia. 

In response to the above contentions, the veteran was 
afforded a VA examination in April 1999.  The examiner 
provided opinions as follows:  That the veteran did not 
mention headaches as a problem; that the degenerative joint 
disease of the left hip was directly due to or the result of 
the service connected left hip wound; that the muscle atrophy 
in the vastus lateralis and intermedius muscles was directly 
due to the service connected left hip wound; that the 
degenerative spurring in the left ankle was directly due to 
the service connected left tibial wound; that the 
calcification and spurring in the left knee was directly due 
to the service connected left tibial wound; and that the 
scarring and granuloma in the right mid lung was secondary to 
his right mid chest wound.  

By rating action of May 1999, it appears that the RO held 
that the arthritis of the left hip and the abnormal muscle 
findings were a manifestation of the left hip wound.  
However, the classification of the disability in the rating 
action was not reflected to incorporate a muscle injury or 
arthritis of the left hip.  The disability is still referred 
to as shell fragment wound scarring, left hip.

As to the chest wound, the RO held that the examiner 
indicated that the scarring and granuloma in the right mid-
lung was unrelated to the chest wound.  In fact, the examiner 
held the opposite that such a relationship did exist.  In any 
case, the RO did not separately list the issue of whether the 
scarring and granuloma were a manifestation of the service 
connected chest wound nor was the veteran notified of his 
right to appeal this matter.  Also with regard to the chest 
wound, the veteran has alleged that he has manifestations of 
back discomfort resulting therefrom.  He alleges that the 
shell fragment wound moved, causing this symptom.  This must 
be formally addressed by the RO.

As to the scarring of the left tibia due to the shell 
fragment wound, the RO appears to have recognized arthritis 
of the ankle as a manifestation of this disability based on a 
reading of the rating action.  However, this expansion of 
service connection was not reflected in the classification of 
the disability on the rating sheet.  This should be 
accomplished to avoid piecemeal adjudication.

As to the headaches, the veteran was not formally notified of 
the denial of headaches as a manifestation of the service 
connected head wound.  This should be accomplished.

As to the left knee, the RO has not formally listed arthritis 
of the left knee as a service connected disability.  A VA 
examiner opined that there was a relationship, and it appears 
that knee impairment was considered in the rating.  However, 
if service connected was indeed granted, this should be 
reflected in a formal action listing this disability.

As to the issues of entitlement to increased ratings for 
shell fragment wound of the left hip and shell fragment wound 
scar, left tibia, the record is inadequate for rating these 
disabilities.  First, the latest VA examination in November 
1998 did not take into consideration the requirements of 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) held that in evaluating a service-connected joint, the 
Board erred by not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement 
under 38 C.F.R. § 4.45.  Thus, when considering the rating to 
be assigned a service-connected joint, medical evidence must 
be obtained as to any additional range of motion loss or 
ankylosis due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups.  DeLuca.  It was indicated 
that the veteran has flare ups regarding the left hip, left 
ankle and left knee; therefore, these joints must be examined 
to determine the degree of functional loss.  Additionally, 
the veteran has reported tingling in the left ankle in the 
region of the shell fragment wound scar.  Therefore, the 
veteran should be afforded a neurological examination to 
address any neurological symptoms.

Additionally, the RO's attention is directed to the case of 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Therein, the 
United States Court of Appeals for Veterans Claims held that 
an appellant might be entitled to separate ratings for 
residuals of an injury to include painful scars and muscle 
damage if the assignment of the additional rating did not 
violate the prohibition against pyramiding under 38 C.F.R. 
§ 4.14.  The critical element in determining whether separate 
conditions referable to the same disability may be assigned 
separate ratings is that none of the symptomatology for any 
one of the conditions is duplicative of or overlapping with 
the symptomatology of the other conditions.  The RO should 
determine if separate ratings are assignable for the various 
manifestations of the service connected disabilities.

There is an indication in the record that the veteran has had 
recent treatment at the Buffalo, New York, and Rochester, New 
York VA Medical Centers.  Treatment records from these 
facilities should be requested prior to a VA examination.  VA 
has a duty to assist the veteran in the development of facts 
pertaining to this claim.  The Court has held that the duty 
to assist the claimant in obtaining and developing available 
facts and evidence to support his claim includes obtaining 
all relevant medical records.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990). 

In a July 1997 statement of the veteran's representative, it 
was indicated that the veteran was in receipt of Social 
Security disability benefits.  Therefore, the VA must obtain 
a copy of the Social Security Administration (SSA) decision 
granting benefits to the veteran and the medical records upon 
which it was based.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

The veteran's attention is directed to the following 
regulations.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran in recent years for disabilities 
associated with his shell fragment wound 
of the left temporal area; shell fragment 
wound scar, left hip; shell fragment 
wound of the mid-chest; and shell 
fragment wound scar, left tibia.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained, including those 
from the Buffalo and Rochester, New York 
VAMCs.

2.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which the decision was based.  All 
records must be associated with the 
claims folder.

3.  Following completion of the above 
action, the veteran should be afforded VA 
orthopedic, pulmonary and neurological 
examinations regarding the service 
connected shell fragment wound of the 
left temporal area; shell fragment wound 
scar, left hip; shell fragment wound of 
the mid-chest; and shell fragment wound 
scar, left tibia.  The veteran's left 
knee should also be evaluated.  The 
veteran should be notified of the 
importance of appearing for the 
examinations.  The claims folder must be 
made available to the examiners for 
review prior to the examinations.  All 
necessary diagnostic testing should be 
done to determine the full extent of all 
disability present.  All disability 
should be evaluated in relation to its 
history with emphasis on the limitation 
of activity and functional loss due to 
pain imposed by the disability at issue 
in light of the whole recorded history. 

The orthopedic examiner should note what 
muscle groups were affected as part of 
the service connected scars from a shell 
fragment wound of the left temporal area; 
shell fragment wound scar, left hip; 
shell fragment wound of the mid-chest; 
and shell fragment wound scar, left 
tibia, the functions affected by each 
injured muscle group, and the severity of 
each injured muscle group.  The examiner 
should provide an opinion if it is at 
least as likely as not that the veteran 
has manifestations of his chest wound 
that are reflected by back pain.  If so, 
all such back manifestations should be 
discussed, to include any associated 
actual and functional limitation of 
motion.

The examiner should describe the scars 
resulting from the service connected 
shell fragment wound of the left temporal 
area; shell fragment wound scar, left 
hip; shell fragment wound of the mid-
chest; and shell fragment wound scar, 
left tibia, and note whether any scars 
are painful and tender on objective 
demonstration or poorly nourished with 
repeated ulceration.  If the examiner is 
unable to make any determination, it 
should be so indicated on the record.  
With regard to the scar of the left 
temporal area, the examiner should 
comment on any disfigurement.  In 
particular, it should be noted whether 
the scar causes mild, moderate, severe or 
complete disfigurement.  The factors upon 
which any medical opinion is based should 
be set forth for the record.  

The examiner should additionally be asked 
to comment on the functional limitations 
caused by arthritis of the left hip, knee 
and ankle.  Functional limitations should 
be described with as much specificity as 
possible.  In particular, all ranges of 
motion of the left hip, left ankle and 
left knee should be indicated as well as 
normal ranges of motion.  If there is 
instability of any joint, it should be 
described and classified as mild, 
moderate or severe. 

The examiner should also determine 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of the left ankle, hip and 
knee due to any of the following:  (1) 
pain on use, including flare ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
above determinations must, if feasible, 
be expressed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare ups under § 
4.45.  If the examiner is unable to make 
such a determination, it should be so 
indicated on the record.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected shell fragment 
wound of the left temporal area; shell 
fragment wound scar, left hip; shell 
fragment wound of the mid-chest; and 
shell fragment wound scar, left tibia.  
If so, all such manifestations should be 
described in detail.  The examiner should 
also note whether it is at least as 
likely as not that any headaches are due 
to or the result of the service connected 
head wound.  All factors upon which any 
medical opinion is based must be set 
forth for the record.

The pulmonary examiner should determine 
if it is at least as likely as not that 
any scarring and granuloma in the right 
mid lung is secondary to the right mid 
lung wound.  If the examiner agrees or 
disagrees with any opinion of record, he 
or she should discuss the reasons why.  
If such a relationship is found, the 
physician should determine the functional 
limitations caused by this condition, if 
any.  For example, pulmonary function 
studies should be conducted to determine 
lung function.  This should include FEV-
1, FEV-1/FVC, and DLCO (SB).

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  The RO should expand 
the classification of the service 
connected disabilities to include their 
recognition of the grant of arthritis of 
the left hip, left knee and left ankle.  

The RO should formally consider the issue 
of service connection for headaches as a 
manifestation of the service connected 
head wound, service connection for 
scarring and granuloma in the right mid 
lung secondary to the right mid chest 
wound, and whether the veteran's back 
complaints are a manifestation of his 
service connection chest wound.  If any 
issue is unfavorable to the veteran, he 
and any representative should be issued a 
Supplemental Statement of the Case on 
these issues and notified of the need to 
file a substantive appeal if he wishes 
the Board to address these matters.

The RO should reconsider the increased 
rating claims and consideration should be 
given, where appropriate, to 38 C.F.R. 
§§ 4.40 and 4.45, the provisions of 
DeLuca and VAOPGCPREC 36-97 (Dec. 12, 
1997).  Consideration should also be 
given as to whether a separate rating may 
be assigned for any neurological aspects 
of the service connected disabilities.  
If any action taken remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  If the veteran 
fails to appear for a scheduled 
examination, the RO should include 
verification in the claims file as to the 
date the examination was scheduled and 
the address to which notification was 
sent.  The veteran and his representative 
should then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




